Case 1:16-cv-00662-MN Document 613 Filed 12/26/19 Page 1 of 2 PageID #: 24615




Frederick L. Cottrell, III
Director
302-651-7509
Cottrell@rlf.com




December 26, 2019


VIA ECF AND HAND DELIVERY

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Wilmington, DE 19801


                   Re:   AgroFresh Inc. v. MirTech, Inc., et al., C.A. No. 16-662-MN



Dear Judge Noreika:

        Pursuant to Local Rule 7.1.4, Defendants respectfully request oral argument on (1)
Defendants’ Renewed Motion for Judgment as a Matter of Law Under Rule 50(b) (D.I. 596) and
(2) Plaintiff’s Motion for Permanent Injunctive Relief (D.I. 599).

        With respect to Plaintiff’s Motion for Permanent Injunctive Relief, AgroFresh proposed a
new and different form of injunction for the first time in its reply brief (D.I. 611, Exhibit A).
Defendants have not had any opportunity to address this untimely proposal or the arguments
offered in support. Rather than burden the Court with a motion for a sur-reply brief, Defendants
would like to address during oral argument (in addition to the grounds identified in their
opposition (D.I. 607)), that the untimely new proposal appears to be based on a conception of
AgroFresh’s “trade secrets” that is different from the alleged trade secrets AgroFresh chose to
present to the jury. Many of the documents AgroFresh cites in its reply brief were not submitted
to the jury as trial exhibits, and some of them were never submitted to the Court as part of the
record in this case in any context. Despite this, AgroFresh’s reply brief improperly represents
that these alleged trade secrets were “tried to the jury.” In essence, AgroFresh asks the Court to
enjoin Defendants from forever practicing alleged “trade secrets” that AgroFresh asserted in this
case but deliberately chose not to present to the jury. Thus, Defendants respectfully request oral
argument to address these improper and untimely arguments contained in Plaintiff’s reply
brief.




RLF1 22641508v.1
Case 1:16-cv-00662-MN Document 613 Filed 12/26/19 Page 2 of 2 PageID #: 24616
The Honorable Maryellen Noreika
December 26, 2019
Page 2


                                         Respectfully,

                                         /s/ Frederick L. Cottrell, III

                                         Frederick L. Cottrell, III

FLC,III/cer




RLF1 22641508v.1
